                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

CRAIG PITTMAN, Individually,       §
KELLY KONACK PITTMAN, Individually,§
           Plaintiffs,             §
vs.                                §                Civil Action No. 3:18-CV-3076-M
                                   §
SETERUS, INC.,                     §
           Defendant.              §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge and conducting a de novo review of those parts of the Findings and Conclusions

to which objections have been made, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       The Defendants’ Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(B)(6),

filed December 3, 2018 (doc. 9) is GRANTED, and the Plaintiffs’ Emergency Ex Parte Application

for Temporary Restraining Order, Preliminary Injunction and Order to Show Cause, filed April 24,

2019 (doc. 28) is DENIED. By separate judgment, all of the plaintiffs’ claims will be DISMISSED

with prejudice for failure to state a claim upon which relief may be granted.

       SIGNED this 6th day of June, 2019.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
